{¶ 34} I concur in the majority's analysis and disposition of appellant's second and third assignments of error. I further agree with the majority's analysis and disposition of that portion of appellant's first assignment of error relative to requiring the trial court to provide factual findings regarding the values of any marital or separate property or debt.
 {¶ 35} However, unlike the majority, I do not find the fact neither the Reconciliation of Statement of Evidence nor the judgment entry specifically states the trial court considered the factors enumerated in R.C. 3105.171 or R.C. 3109.04 (F) merits reversal. In the absence of an affirmative demonstration in the record to the contrary, the presumption of regularity compels the conclusion the trial court did so. Accordingly, I respectfully dissent from the majority's conclusion with regard thereto.